Order filed January 28, 2020




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00985-CV
                                   ____________

CHUKWUEMEKA FRANK NWANKWO AND ELIGWE, LLC, Appellants

                                        V.

                   LARRY PAUL MANLEY, JR., Appellee


                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-53467

                                   ORDER

      This is an appeal from a judgment signed August 29, 2019. The notice of
appeal was due November 27, 2019. See Tex. R. App. P. 26.1. Appellants,
however, filed the notice of appeal on December 11, 2019, a date within 15 days of
the due date for the notice of appeal. A motion for extension of time is necessarily
implied when the perfecting instrument is filed within 15 days of its due date.
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellants did not file a
motion to extend time to file the notice of appeal. While an extension may be
implied, appellants are still obligated to come forward with a reasonable
explanation to support the late filing. See Miller v. Greenpark Surgery Center
Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998, no
pet.).
         Accordingly, we ORDER appellants to file a proper motion to extend time
to file the notice of appeal on or before 10 days after the date of this order. See
Tex. R. App. P. 26.3;10.5(b). If appellants do not comply with this order, we will
dismiss the appeal. See Tex. R. App. P. 42.3.



                                                PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.